The defendant was convicted of violating the prohibition laws, and appeals.
The evidence for the state was that three officers searched defendant's premises some time in the afternoon, while he was away from home, and "found three Coco-Cola bottles full of whisky in the coalhouse — two in the coal pile, and one in a basket or box — the coalhouse being unlocked at the time." The defendant denied any knowledge of, or ownership in, the whisky.
There is no necessity for our citing a lot of decisions or indulging in a long discussion of this evidence. It was not sufficient to overcome the presumption of innocence attending the defendant, and the general affirmative charge duly requested should have been given in his favor. The circumstances showing guilt in the case of Connor v. State,19 Ala. App. 444, 98 So. 482, were much stronger than here, and that case does not militate against our holding.
The judgment is reversed and the cause remanded.
Reversed and remanded.